Name: COUNCIL REGULATION (EEC) No 1211/93 of 17 May 1993 amending Regulation 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  technology and technical regulations;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 123/4 Official Journal of the European Communities 19. 5. 93 COUNCIL REGULATION (EEC) No 1211/93 of 17 May 1993 amending Regulation 2390/89 laying down general rules for the import of wines , grape juice and grape must THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and Article 2 of Regulation (EEC) 2390/89 (2) set out the import facilities for wine products originating in third countries which offer specific guaran ­ tees through the provision of a certificate of origin and conformity and an analysis report ; whereas Article 3 (2) of that Regulation limits the said facilities to a trial period expiring on 30 April 1993 ; whereas, taking into account the time necessary to examine the implementation of future arrangements, the abovementioned period should be extended for one year, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) 2390/89, the date '30 April 1993 ' shall be replaced by '30 April 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Council The President J. HILDEN (') OJ L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) 1756/92 (OJ L 180, 1 . 7 . 1992, p. 27). (2) OJ L 232, 9 . 8 . 1989, p. 7. Regulation as last amended by Regulation (EEC) 3200/92 (OJ L 319, 4. 11 . 1992, p. 1 ).